Citation Nr: 0906495	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  04-12 242A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from January 1956 to April 
1957.  

This appeal arises from a November 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.  

The Board of Veterans' Appeals (Board) remanded the claim in 
January 2007.  The additional development ordered has been 
completed.  Stegall v. West, 11  Vet. App. 268 (1998).  The 
claim has now been returned to the Board for appellate 
review.  


FINDINGS OF FACT

1.  The appellant has been informed of alternate sources of 
evidence which may be submitted to support or corroborate her 
claim that she was raped in service.  

2.  The claims folder includes diagnosis of PTSD.  

3.  The claims folder does not include evidence corroborating 
the appellant was raped in service.  


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been 
met.  38 U.S.C.A. § 1110 (West 2002);38 C.F.R. § 3.304 (f) 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete, or substantially complete, 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007).  The 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; in accordance with 38 C.F.R. 
§ 3.159(b)(1).  See Sanders v. Nicholson, 487 F. 3d. 881 
(Fed. Cir. 2007).  The notice should be provided to a 
claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

By letters dated in May 2003, November 2005, January 2008, 
and June 2008, the foregoing notice requirements were 
satisfied such that a reasonable person could be expected to 
understand what was needed to substantiate her claim, and 
thus the essential fairness of the adjudication was not 
frustrated.   Specifically, the appellant was informed in the 
May 2003 letter of alternative sources of evidence to support 
her claim that she was sexually assaulted in service.  In May 
2003 the appellant returned the Information in Support of 
Claim for Service Connection for Post-traumatic Stress 
Disorder Secondary to Personal Assault form which she had 
filled out.  It listed not only alternative sources of 
evidence which might be available to support her claims but 
also listed different types of behavioral changes which could 
be construed as evidence of exposure to in-service trauma.  
Accordingly, the Board concludes that, even assuming a notice 
error, that error was harmless.  See Medrano v. Nicholson, 
21 Vet. App. 165 (2007); Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006).

38 U.S.C.A. § 5103(a) notice requirements also apply to all 
five elements of a service connection claim:  Veteran status, 
existence of a disability, a connection between the Veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  A letter was sent to the appellant in 
November 2006 providing her the information required by 
Dingess.

With respect to VA's duty to assist, the Board notes that the 
available records from the sources identified by the 
appellant, and which she authorized VA to request, have been 
associated with the claims folder.  38 U.S.C.A. § 5103A.   
This includes her service personnel records, service 
treatment records, records from the Social Security 
Administration and VA treatment records.  In addition, the 
appellant was examined for VA purposes in connection with her 
claim.   The Board requested a clinician review the record to 
determine if there was evidence of behavioral change in 
service to support the appellant's allegations that she was 
sexually assaulted in service.  As such, the Board finds that 
there is no further action to be undertaken to comply with 
the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 
38 C.F.R. § 3.159, and that the appellant will not be 
prejudiced as a result of the Board's adjudication of her 
claims.  

Service Connection for PTSD based on Personal Assault

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f) (2008).  

The appellant contends that she developed PTSD after she was 
raped in service.  She asserts that as a result she became 
pregnant and gave birth to a son on November [redacted], 1957.  

Service personnel records provide the following information.  
The appellant entered the service in January 1956.  Her 
Chronological Record of Military Service reveals she was 
stationed first at Fort McClellan from January to May 1956 
and then transferred to Fort Sheridan, Illinois in June 1956 
where she remained until she was discharged in April 1957.  
Her conduct and efficiency were both noted to be excellent 
for all periods except in July 1956 when her efficiency was 
listed as unknown.  She was disciplined in July 1956 and 
placed on restriction and then for failure to adhere to 
restriction, was ordered to perform hard labor for thirty 
days as reflected on an August 1956 Record of Trial by 
Summary Court-Martial.  An April 1957 Personnel Action 
reveals the appellant was married on February [redacted], 1957.  The 
appellant was approved for separation based on pregnancy and 
discharged on April 11, 1957.  

Service treatment records reveal the appellant was examined 
for enlistment on January 13, 1956.  A January 1956 
examination by a private psychiatrist on the same day, found 
her normal neurologically and psychiatrically.  On her Report 
of Medical History the appellant checked a history of nervous 
trouble.  

A July 1956 Clinical Record Cover Sheet reveals she was 
admitted to the Dispensary at Fort Sheridan and then 
transferred to the U. S. Naval Hospital at Great Lakes.  She 
attempted to slit her wrists with razor on July [redacted], 1956.  She 
indicated she had disliked the Army since her entry.  She was 
easily bothered when shouted at and would cry.  She had gone 
AWOL for 9 days, but had returned.  The day after her return 
she had tried to cut her wrist with a razor blade, but was 
stopped by her roommates.  She reported she had difficulty 
crying throughout her life.  Her parents had divorced when 
she was 10 and both had problems with alcohol.  She had 
entered the Army to get away from her mother's drinking and 
the arguments they had.  The examiners concluded that the 
appellant, because of her disturbed childhood background, had 
a low tolerance for frustration which led to difficulty with 
her habitual defenses against depressive and angry feelings 
whenever she was restricted or criticized.  The original 
diagnosis of anxiety reaction was changed to emotional 
instability reaction.  She was returned to duty for 
completion of her disciplinary action since it was considered 
she was responsible for her AWOL.  

March 21, 1957 service treatment records revealed the Veteran 
was having cramps but no period.  Her last menstrual period 
had been February 5, 1957.  On April 8, 1957 it was noted the 
appellant was six weeks gestation, and was to be processed 
for discharge because of her pregnancy.  

In March 2003, the RO received the appellant's claim for 
service connection.  She stated that she was raped, got 
pregnant and had a son on November [redacted], 1957.  As proof of 
what happened to her she requested that her discharge be 
checked.  She stated that she was raped by an officer and was 
told to keep her mouth shut.  In May 2003 the appellant wrote 
the following on her PTSD questionnaire:

I saw on the wall in Chattanooga, Tenn. 
if you had been raped or sexually abuse 
you need to let the VA know.  At the time 
I was raped it was Col. & he was married 
& he told me if I ever told anybody & he 
found out it would be too bad for me. . . 
.  

The appellant was asked to submit her son's birth 
certificate.  She responded that she did not have it but 
submitted his Certificate of Death.  It reveals he was born 
on November [redacted], 1957.  

A VA Psychiatry Initial Assessment in September 2003 included 
her history of a reported rape in service.  The diagnoses 
were depression and a generalized anxiety disorder.  

The Board requested in the remand that the appellant's VA 
primary care provider, provide opinions as to the origins of 
the appellant's PTSD.  In July 2007, the primary care 
physician wrote the following:

When we assumed care of this Veteran on 
March 6, 2001, she came to us with 
diagnoses of generalized anxiety 
disorder, depression and PTSD.  The 
latter diagnosis appears to have been 
added to the problem list in 1998 by [. . 
. the Veteran's] mental health provider, 
who has continued to follow this Veteran 
for mental health counseling.  In our 
interactions with Veteran, in 
context of regular primary care visits, 
she has always focused on current 
psychosocial stressors including a house 
fire and her daughter's drug dependence 
and drug related behaviors.  

These have caused her a good deal of 
distress.  (The Veteran) has never 
indicated any interest in discussing, in 
primary care setting, the etiology of her 
post-traumatic stress disorder.  Hence, 
although we do not question her diagnosis 
of PTSD, we are unable to shed light on 
the origins of the claim based on 
personal interactions with Veteran in 
this primary care setting.  

July 2007 notes of a telephone conversation between the 
Veteran's VA social worker and the Veteran read as follows:

Telephoned Veteran concerning her 
allegations of rape while in the 
military.  Veteran indicates she desires 
to pursue her claim since this incident 
reportedly had adverse effects on her 
life.  Veteran notes she reported this to 
her command and she is unaware of what 
results were involving the officer in 
this incident. . . .   

I have not questioned Veteran in depth on 
this incident in the military since most 
of our visits have been focused on 
psychosocial/family issues of current 
nature.  Action: I will inquire if 
Veteran wishes to review this incident in 
detail on her next visit.  Schedule for 1 
1/2 month.  

In September 2007, a Psychosocial Assessment was done by the 
same VA Social Worker.  He recorded the following pertinent 
history.  

Army (1956-57) Sexually assaulted while 
at party in Fort Sheridan, Illinois where 
she was raped while at a party hosted by 
Army personnel (January 1957) which 
resulted in pregnancy and son born in 
November [redacted], 1957.  Veteran notes telling 
her commander at Fort Sheridan, Illinois 
and he gave her an early discharge due to 
pregnancy.  Veteran notes after telling 
commander she was pregnant he refused to 
talk to her and denied he was the father. 
. . .  Veteran notes her family as aware 
for the rape and her mother helped raise 
her son until her death in 1988.  

His diagnoses included major depressive disorder, PTSD and a 
generalized anxiety disorder.  On Axis II benzodiazopene 
dependency was noted.  And on Axis IV "alleged rape in 
military/trauma from experience in military" was written.  

October 2007 VA records included diagnoses of generalized 
anxiety disorder, insomnia, depression and prolonged PTSD.  
On Axis IV was written problems with primary support group-
traumatic death of son, death of husband, sexual and physical 
abuse by parents, daughter addicted to illicit substances.  

In March 2008 a PTSD examination was conducted for VA 
purposes.  The examining physician specifically noted in her 
report that no records were available for review.  Beside 
history of suicide attempts was typed no.  The Veteran told 
her that she was assaulted in 1957 at Fort Sheridan and was 
sent to a medical facility but does not remember where it 
was.  Underneath the heading Description of Primary Stressor 
Related to PTSD is typed: She was raped in military.  PTSD 
and an anxiety disorder not otherwise specified were 
diagnosed.  

As the March 2008 VA evaluation report did not include an 
opinion as to whether there was evidence to support finding 
the claimed stressor occurred, another VA examination was 
scheduled.  This was accomplished in October 2008.  In the 
subsequent report, the examiner noted she had reviewed the 
claims folder, and had specifically reviewed the "SMR", now 
referred to as service treatment records.  She offered the 
following:  

After reviewing the patient's c-file, 
including SMRs and interviewing the 
patient, this examiner is not able to 
resolve the issue without resorting to 
speculation.  An opinion in this case 
would be based only on patient self-
report, in addition to circumstantial 
evidence.  The circumstantial evidence 
would be the chronology of the following 
events: patient's discharge certificate 
from the service (based on pregnancy), 
and the date on her son's birth 
certificate.  However, regardless of the 
timing of the pregnancy, it may or may 
not reflect that the patient had been 
raped by the colonel (i.e. that it is the 
colonel's baby).  

On the other hand, based solely on 
patient self-report, it very well may be 
that the patient did in fact experience 
military sexual trauma.  But the 
patient's word itself would have to be 
honored.  The undersigned did not 
encounter any other evidence of record 
related to MST in the patient's SMRs.  
Apparently, per patient report, she was 
too fearful to report the incident, which 
is often a common amongst rape victims 
(e.g. fear of retaliation, fear of not 
being believed by others, etc).  Also, to 
the patient's credibility, PTSD can be of 
delayed onset.  Just because someone does 
not demonstrate symptoms soon after the 
event, does not mean that they do not 
have the disorder.  There is a phenomenon 
called delayed PTSD, for which symptoms 
can surface many years later (usually 
when faced with other life stressors).  
In this case, the patient has suffered 
many losses over the years which may have 
ultimately broken down all her defenses.   

In sum, it may very well be that the 
patient experienced a personal sexual 
assault in the military.  However, 
whether or not this event took place 
would be speculation on the part of this 
examiner, and therefore the undersigned 
can not make a statement of probability 
in this regard.  Due to the absence of 
definitive corroborating evidence, it 
appears that VARO will have to rely 
mostly on the patient's self-report in 
the decision making process.  

Analysis.  The pivotal question in this case is whether there 
is corroborating evidence the appellant was sexually 
assaulted in service.  The regulations clearly require 
corroboration of the claimed in-service stressor in non-
combat related PTSD claims.  In Bradford v. Nicholson, 
20 Vet. App. 200 (2006) the United States Court of Appeals 
for Veterans Claims (hereinafter, "the Court") noted that 
in order to receive service connection, a claimant must 
present credible supporting evidence that the claimed in-
service stressor of personal assault occurred, as well as 
medical evidence diagnosing post-traumatic stress disorder 
and a link, established by medical evidence, between current 
symptoms and the in- service stressor.  38 C.F.R. § 3.304(f) 
(2008).  

In March 2002, VA published new regulatory provisions that 
state that evidence from other sources than service records 
may corroborate the Veteran's account of the stressor 
incident.  See 67 Fed. Reg. 10, 330 (2002).  Those changes 
have been codified at 38 C.F.R. § 3.304 (f)(3) (2008).  The 
Veteran must be informed of those other possible avenues that 
may constitute credible supporting evidence.  This was 
accomplished in this case, as the RO provided the Veteran a 
list of alternative sources that could help corroborate the 
claimed in-service assault and a list of behavioral changes 
which might provide evidence of trauma in service.  The only 
additional evidence submitted by the Veteran was the 
Certificate of Death of her son.  On her PTSD Questionnaire 
she underlined the behavioral changes she experienced.  

The Veteran supports her contentions by noting she was 
pregnant when she was discharged, and that her son was born 
within nine months of her discharge.  

The Board has carefully reviewed the chronology of events and 
finds the time frame of events does not support the Veteran's 
conclusions.  Obviously, she was pregnant at the time of her 
discharge, and her son was born within nine months of her 
discharge.  Yet, she told VA examiners the attack occurred in 
January 1957.  The Certificate of Death lists her son's birth 
date as being November 1957 more than nine months after the 
alleged attack in January 1957.  In addition, service 
personnel records reflect she married in the middle of 
February 1957 almost precisely nine months prior to her son's 
birth.  The appellant has implied she was married because she 
knew she was pregnant.  That is inconsistent with the 
contemporaneous service treatment records.  The appellant 
first went for treatment of cramps in March 1957 after her 
marriage in February.  She told the examiner in March 1957 
her "LMP," last menstrual period, was on February 5.  It is 
not until March 21, 1957 that service treatment records note 
a probable pregnancy, even then she was told to return in 
several weeks for confirmation.  Her pregnancy was confirmed 
on April 8th, 1957.  The Board has concluded the facts found 
in her service treatment records and service personnel 
records are not consistent with a pregnancy related to an 
assault in January 1957.  

The Board also reviewed the evidence for any documentation of 
behavioral changes which occurred during or after January 
1957.  The service personnel and service treatment records do 
not provide any evidence of behavioral changes during or 
after January 1957.  The Veteran's suicidal gesture, period 
of AWOL and hospitalization for emotional instability 
occurred in the summer of 1956, prior to the January 1957 
report of personal assault.  

The Board also thoroughly reviewed the service treatment 
records for any references to treatment for trauma in January 
1957, not necessarily sexual assault, but any evidence of 
treatment for bruises, abrasions, emotional upset, etc.  
There are none.  

Finally, the Board remanded the claim to have a clinician 
review the records and offer an opinion as to whether there 
was evidence which supported the Veteran's assertions she was 
raped in January 1957.  There is only one opinion in the 
claims folder based on review of the record.  It is that of 
the VA examiner written in October 2008.  She stated that she 
could not find evidence to support or corroborate the 
Veteran's allegations that she was sexually assaulted in 
service.  To offer an opinion as to that question could only 
be based on speculation.  She concluded that finding that the 
claimed rape occurred had to be based on reliance on the 
Veteran's statements alone.  

The appellant's representative in February 2009 asserted that 
VA had ignored other favorable opinions as to supporting 
evidence of the occurrence of the claimed in-service 
stressor.  First, no other clinician reviewed the Veteran's 
claims folder or service records to determine if there was 
evidence of behavioral changes consistent with trauma due to 
an assault.  In the March 2008 report, it was specifically 
noted there were no records available for review.  The 
conclusions reached and the diagnosis rendered were based 
solely on the interview with the appellant.  Her primary care 
provider clearly stated that she was unable to offer any 
information a to the origins of the Veteran's PTSD.  The 
September 2007 evaluation by the VA Social Worker, also was 
based on interviewing the Veteran.  There is nothing in that 
report which indicates that any review of the record was 
conducted to determine if there was evidence of treatment, 
behavior changes or deteriorating performance which could 
support finding evidence of trauma in service.  

In reviewing the evidence the Board was cognizant of the 
difference between providing a nexus opinion and evidence 
corroborating that an event occurred in service.  The Board 
is aware that by listing on Axis IV the veteran's military 
experience as part of the Axis IV assessment, the examiners 
made a determination that the veteran's period of service was 
an "etiologically significant psychosocial stressor" 
contributing to the current acquired psychiatric condition 
diagnosed under Axis I.  See Hernandez-Toyens v. West, 
11 Vet. App. 379 (1998).  While those listings under Axis IV 
provide a nexus they do not provide corroboration of the 
claimed event.  The Court has addressed on several occasions 
the weight and credibility to be given to opinions based on 
statements of the Veteran.  

The Court has pointed out that reliance on a veteran's 
statements renders a medical report incredible only if the 
Board rejects the statements of the veteran.  See Kowalski v. 
Nicholson, 19 Vet. App. 171, 179 (2005), (citing Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992), for the proposition 
that Board may not disregard a medical opinion solely on the 
rationale that the medical opinion was based on a history 
given by the veteran); see also Reonal v. Brown, 5 Vet. App. 
458, 460 (1993) (finding Board may reject medical opinion 
based on facts provided by the veteran previously found to be 
inaccurate); Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
(finding Board is not bound to accept uncorroborated account 
of veteran's medical history but must assess the credibility 
and weight of the evidence provided by the veteran).  

The Board has carefully reviewed the statements of the 
Veteran and found that she has been inconsistent in her 
reports.  For instance, service medical records clearly 
document that she attempted to slit her wrist with a razor in 
service.  When she was asked in March 2008 if she had a 
history of suicide attempts she said no.  She has also been 
inconsistent as to whether she told anyone about the rape.  
In July 2007 she told the VA Social Worker she reported the 
incident to her commander but did not know what the results 
had been involving the officer.  In a October 2008 record, it 
was noted she had been too fearful to report the incident.  
She also inferred that her son (born in Nov. 1957) was not 
fathered by her husband and yet in February 2007, she stated 
her son was named after his "father" and it is observed he 
bore the middle name of the man the Veteran married in 
February 1957.  The Board concludes the appellant is not a 
credible historian.  For that reason, medical opinions based 
on the inaccurate and uncorroborated history given by the 
appellant are of no probative value.  

In this case, while the regulations have provided that 
alternative sources may be used to corroborate allegations of 
personal assault in service, clearly the statements of the 
Veteran alone are insufficient to support finding the Veteran 
was assaulted in service.  Only if the medical providers rely 
upon some evidence of behavioral changes or other alternate 
sources that they found indicative of trauma based on 
personal assault can a medical opinion provide the required 
corroboration.  Simply interviewing the Veteran and then 
listing trauma based on personal assault in service on Axis 
IV is not sufficient.  

While the evidence in this instance includes both diagnoses 
of PTSD, and medical opinions linking that diagnosis to the 
Veteran's claimed rape in service, there is no corroborating 
evidence to support the statements of the appellant that she 
was raped while in service.  In the absence of evidence 
corroborating the claimed rape in service, there is no 
verification of the claimed in-service stressor.  Without 
evidence corroborating the claimed stressor, service 
connection for PTSD is not warranted.  


ORDER

Service connection for post-traumatic stress disorder is 
denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


